Citation Nr: 0612442	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hearing loss in 
the right ear, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the veteran's 
claim for an increased compensable evaluation for service-
connected right ear hearing loss.  In February 2006 the 
appellant was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge who is rendering the 
determination in this claim.


FINDING OF FACT

The veteran has level IV hearing in his right ear and level I 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent 
disabling for service-connected right ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran asserts that he is entitled to a higher initial 
evaluation for right ear hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is inapplicable in this appeal.  38 C.F.R. § 4.86(b), 
however, is applicable.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2005).

The record contains multiple private audio examination 
reports from Dr. Cooper.  Each of these reports contained a 
chart showing the audiometric findings regarding the 
veteran's pure tone thresholds, in decibels.  There is also a 
VA Audio examination report dated in March 2002.

The most recent post-service medical evidence is a report 
from a VA Audio examination dated in July 2005.  The report 
contained audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
75
65
60
 LEFT
N/A
15
15
15
15

These results show an average decibel loss of 56.25 in the 
right ear and 15 in the left ear.  Speech recognition ability 
scores were 100 percent in the right ear and 100 percent in 
the left ear.  The examiner diagnosed the veteran with 
moderate to moderately severe sensorineural gradually sloping 
hearing loss in the right ear.  The left ear was evaluated as 
clinically normal.  

The veteran therefore exhibits an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(b) in the right ear 
because the puretone threshold at 1000 Hertz was 25 and at 
2000 Hertz it was 75.  As such, the rating must be determined 
using either Table VI or Table VIa, whichever results in the 
higher numeral.

The results from the July 2005 VA report show that the 
veteran's hearing in the right ear is consistent with level I 
hearing, and his hearing in the left ear is consistent with 
level I hearing under Table VI.  See 38 C.F.R. § 4.85, Table 
VI.  Using Table VIa the veteran's hearing in the right ear 
is consistent with level IV hearing, according to the July 
2005 VA report, and his hearing in the left ear is consistent 
with level I hearing.  See 38 C.F.R. § 4.85, Table VIa.

Table VIa, showing hearing level IV in the right ear and 
hearing level I in the left ear, will be used because it is 
more advantageous to the veteran.  See 38 C.F.R. § 4.86.  As 
such, a 0 percent evaluation, and no more, is warranted.  
38 C.F.R. § 4.85, Tables VIa and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

The Board has also considered the regulations that provide 
for special consideration for paired organs and extremities.  
However, because the veteran does not suffer from a 
compensable hearing loss in his right ear or hearing loss in 
the left ear as define by 38 C.F.R. § 3.385,  that regulation 
is not for application in this case.  See 38 C.F.R. § 3.383 
(2005).

In reaching this decision, the Board has considered the 
veteran's statements.  The Board notes that, regarding the 
veteran's claim for an increased evaluation for right ear 
hearing loss, the veteran had a VA Audio examination as 
recently as July 2005.  Even given this medical evidence, the 
preponderance of the evidence is against finding that the 
criteria for an increased rating have been met.  The Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claim, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in August and December 2001 and January 2005.  
The January 2005 letter satisfied element (1) by informing 
the veteran that evidence showing that his service-connected 
hearing loss had worsened was necessary to substantiate his 
claim.  It satisfied element (2) by informing the veteran 
that VA was responsible for obtaining records held by any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by any Federal Agency.  It 
also informed the veteran that VA would provide a medical 
examination or opinion should VA decide one is necessary to 
decide the claim.  The January 2005 letter satisfied element 
(3) by informing the veteran and his representative that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Since this letter fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the RO's January 2005 letter contained a specific 
request that the appellant send VA any evidence or 
information that he may have pertaining to his claim.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded a VA examination.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


